Citation Nr: 1130746	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  03-25 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected post-operative residuals of surgical removal of a cyst at T-12.

2.  Entitlement to service connection for a right foot disorder, claimed as right foot drop secondary to service-connected post-operative residuals of surgical removal of a Baker's cyst of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1979 and from September 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2002, January 2003, and November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at RO formal hearings conducted in August 2002 and April 2006, and the Veteran's spouse also presented testimony during the 2002 hearing.  Transcripts of those proceedings have been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further evidentiary development in March 2008 and September 2009.   Because the benefits sought remain denied, the claims have been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The evidence of record fails to reflect that the Veteran's lipoma excision residuals have been clinically assessed as tender, superficial and poorly nourished, with repeated ulceration; painful on objective demonstration; unstable; covering an area exceeding 144 square inches; or causing limitation of function of the affected part.

2.  The evidence of record fails to link the Veteran's right foot disorder directly to service, and the most probative clinical assessments of record fail to link the Veteran's right foot disorder to his service-connected residuals of an excision of his right knee Baker's cyst.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected post-operative residuals of surgical removal of a cyst at T-12 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior to August 30, 2002), 7801, 7802, 7803, 7804, 7805, 8617 (2008).

2.  The criteria for service connection for a right foot disorder, claimed as right foot drop secondary to service-connected post-operative residuals of surgical removal of a Baker's cyst of the right knee, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

With regard to the Veteran's service connection claim, VA's notice requirements were satisfied by a July 2005 letter that advised the Veteran of the criteria for establishing service connection, the information VA would obtain, and the information the Veteran was responsible for obtaining.  This letter was not sent prior to the initial adjudication of the Veteran's claim.  A letter issued in April 2008 explained the criteria for establishing service connection as secondary to a service-connected disability, and the Veteran's claim was subsequently readjudicated, as reflected by supplemental statements of the case issued in February 2009 and February 2011, thereby rendering any deficiencies with regard to the timing of the notice harmless.

With regard to the Veteran's increased rating claim, the Board notes that the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA fulfilled its notice requirements with regard to service connection for the Veteran's post-surgical cyst (lipoma) excision by a letter issued in February 2002, the Board finds that no additional notice with regard to this claim is required.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues on appeal has been obtained.  The Veteran's service, private, and VA treatment records have been obtained, and the Veteran has not identified any available treatment records that have not been obtained.  The Veteran was also provided with several VA examinations during the instant rating period that addressed the etiology of his claimed right foot disorder and the rating criteria for his lipoma excision residuals.  These are considered adequate for rating purposes.  Additionally, the Veteran and his spouse testified at RO formal hearings, and the Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Moreover, in light of the denial of the Veteran's service connection claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating Claim

The Veteran is seeking a compensable rating for the service-connected residuals of his post-surgical excision of a lipoma on his back, located in the area of his thoracic spine at T-12.  He contends that he has a residual back disorder as the result of his lipoma excision and therefore should be afforded a compensable disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's residual disability from his surgical lipoma excision has been evaluated pursuant to the rating criteria for scars.  At the time the Veteran filed his service connection claim (from which the instant increased rating claim arises), 10 percent ratings were assigned for scars not affecting the head, face or neck that were superficial and poorly nourished, with repeated ulceration; or that were superficial, tender, and painful on objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  Alternatively, scars could be assigned a rating based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

During the course of the Veteran's appeal, the regulations for rating disabilities of the skin were revised effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under the revised criteria, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

Relevant evidence of record includes the Veteran's VA examination reports, VA treatment records, and lay statements submitted by the Veteran, his family members, and his friends.

VA treatment records from October 1999 through December 2001 reflect the Veteran's report of experiencing back pain since his in-service "back surgery" (lipoma excision), and assessments of probably muscular strain and residual neuropathic pain after this "back surgery" were noted.  

VA examinations performed in April 2002 assessed both the Veteran's back disability and his residual surgical scar.  The examination reports reflect the Veteran's complaint of experiencing a pulling sensation, pain, and pressure in the area of his lipoma removal.  On physical examination, the Veteran's surgical back scar was measured as 5 centimeters by 8 millimeters that was assessed as superficial, nontender, and non-adhering, with no evidence of adherence, abnormal texture, ulceration, skin breakdown, elevation, depression, inflammation, edema, keloid formation, or any evidence of underlying tissue loss.  Additionally, a physical examination of the Veteran's back led the examiner to opine that the Veteran did not have any loss of lumbosacral spinal function due to pain.

During the Veteran's August 2002 RO formal hearing, the Veteran continued to report that he had experienced back pain related to his surgical lipoma excision since service.  Statements authored by the Veteran's spouse, brother, and former fellow service member reflect their reports that the Veteran underwent a surgical excision of a cyst on his back during service, as well as the Veteran's spouse's report that the Veteran continues to experience pain as the result of this procedure.  An August 2002 VA MRI study revealed degenerative disc disease of the Veteran's lumbar spine.

The Veteran was afforded two VA examinations in December 2002 to assess his lipoma excision residuals.  The examination reports reflect that the Veteran's back scar located on his left posterior back was described as a 5 centimeter linear scar, with no evidence of tenderness, adherence, abnormal texture, ulceration, skin breakdown, elevation, depression, inflammation, edema, keloid formation, disfigurement, discoloration, or any evidence of underlying tissue loss.  A July 2003 VA treatment record reflects the Veteran's report of back pain at the site of his surgical lipoma excision.  An October 2003 VA treatment record notes an assessment of chronic back pain secondary to spondylosis.  A November 2003 VA rehabilitation treatment record notes the Veteran's report of experiencing pain at his excision site and occasional abdominal spasms, and the Veteran's scar was assessed as a 1.5 inch scar with no palpable mass.  Subsequent rehabilitation treatment notes reflect assessments of thoracic pain and instruction regarding scar mobilization.  

The Veteran underwent a VA general medical examination in December 2003, during which he reported his history of an in-service excision of a lipoma located on his back during service, but the examination report does not reflect the Veteran's report of any perceived related disability.  His surgical excision scar was assessed as a 3 centimeter right transverse scar over the mid-thoracic paraspinal area, which the examiner noted was not tender.  A February 2004 VA treatment record reflects a finding of left peri-scar tenderness at T7 of the left posterior chest area.  An October 2005 VA treatment record reflects an assessment that the Veteran's previous lipoma excisions (including his in-service excision) had resulted in neurologic complications; therefore, no further excisions for his recurrent lipomas were advisable.  This assessment was predicated on the Veteran's report of neurologic complications following his previous lipoma excisions, not a clinical assessment based on objective evidence of such residuals.

The Veteran was afforded another VA examination in October 2008 that included an assessment of his lipoma excision residuals.  The examination report reflects the Veteran's report that he has experienced daily moderate back pain since his in-service lipoma excision, which the examiner noted involved only the skin above the Veteran's spine and not the spine itself.  Radiologic studies performed in conjunction with the examination revealed degenerative changes of the Veteran's cervical, thoracic, and lumbar spine, with electrophysiological findings revealing right S1 radiculopathy, and the examiner accordingly diagnosed the Veteran with degenerative disc disease of the thoracic and lumbar spine with right S1 radiculopathy.  However, the examiner opined that the Veteran's back disorder was unrelated to his lipoma excision residuals, as lipomas are soft tissue, subcutaneous nodules that are not connected to the spine or associated muscles.  The examiner further stated that the Veteran did not have any residual complications from his lipoma excision and that his back pain is more likely related to his post-service career.

A May 2011 VA MRI of the Veteran's lumbar spine continues to reveal multilevel degenerative changes.  

After reviewing the evidence of record, the Board does not find that the evidence warrants the assignment of an increased rating for the Veteran's residual disability stemming from his lipoma excision in the area of his thoracic spine.  Turning first to the rating criteria for scars, the evidence of record does not reflect that the Veteran's surgical excision scar is superficial and poorly nourished, with repeated ulceration; superficial, tender, and painful on objective demonstration, or that his scar causes limitation of function of the affected part, thereby entitling him to a compensable rating pursuant to the rating criteria for scars in effect at the time the Veteran filed his claim.  Rather, the Veteran's scar has consistently been characterized as nontender and evidencing no ulceration or breakdown, and clinical assessments of the Veteran's lipoma excision and back disorder have determined that the two conditions are not related and that the Veteran's lipoma excision has not caused any residual back impairment.  

In that regard, the Board acknowledges that the Veteran has repeatedly reported that his lipoma excision on his back has resulted in chronic pain since he underwent surgery in 1991, and some treatment of record reflects assessments that the Veteran's lipoma excision has resulted in a neurologic impairment.  However, those assessments are based on the Veteran's report of experiencing pain and an impairment related to his lipoma excision, not on objective clinical assessments of such an impairment.  The Board notes that these assessments also predate the 2008 VA examination in which the affect of the Veteran's lipoma excision on his back function was fully explored, at which time the examiner concluded that the Veteran's back impairment was related to his degenerative disc disease of his lumbar and thoracic spine and that this condition was not caused by the Veteran's lipoma on the skin above his thoracic spine or its related excision, as neither the lipoma nor the excision involved the Veteran's spine.  Moreover, while the Veteran has reported pain in the area of his scar, the Veteran's scar itself has been consistently assessed as nontender.  

Similarly, based on the assessments of record characterizing the Veteran's scar as superficial, stable, nontender, and causing no limitation of motion, the Veteran may only be entitled to a compensable rating pursuant to the rating criteria for scars implemented in 2008, if his scar covers an area of 144 square inches or greater.  However, as the greatest dimensions of the Veteran's scar recorded during the instant rating period measure the Veteran's scar as 5 centimeters by 8 millimeters, the Veteran's scar is not the requisite size to warrant a compensable rating.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reports of that his lipoma excision residuals are painful and have resulted in a back impairment, as well as statements from his spouse and fellow service members recounting the Veteran's in-service surgery and his reported residual disability.  The Board further acknowledges that the Veteran is competent to report experiencing pain in the area of a his lipoma excision, as well as a back impairment, and the Veteran's friends and family members are competent to report their observation of the Veteran's in-service procedure and perceived residual disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, neither the Veteran nor the other lay persons who have submitted statements or testified on the Veteran's behalf are medically qualified to relate the Veteran's back pain and perceived residual disability to his lipoma excision.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

Moreover, in conjunction with the 2008 VA medical examination which included a full clinical assessment of the Veteran's lipoma excision residuals, the VA examiner concluded that the etiology of the Veteran's current back impairment was his nonservice-connected thoracic and lumbar degenerative disc disease and that the Veteran had no residual complications resulting from the excision of his superficial lipoma in the area of his thoracic spine.  The Board finds that this medical opinion is probative, as it was based on a thorough physical examination of the Veteran and a review of his claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the Veteran has not offered a medical opinion predicated on objective medical evidence linking his current back impairment to his lipoma excision residuals.  

This, given the lack of evidence that the Veteran's lipoma excision residuals have been clinically assessed as tender, superficial and poorly nourished, with repeated ulceration; painful on objective demonstration; unstable; covering an area exceeding 144 square inches; or causing limitation of function of the affected part; a basis for granting a compensable disability rating has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Service Connection Claim

The Veteran contends that he has a right foot disorder, which he refers to as a right foot drop, as the result of his service-connected residuals from the surgical excision of a Baker's cyst of his right knee.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

The Veteran's service treatment records fail to reflect any foot treatment or reference to a foot disorder, and physical examinations conducted during service, including on separation from service, revealed no abnormalities of the Veteran's feet.  Additionally, in a medical history report completed in March 1991, the Veteran denied ever having experienced any lameness or foot trouble.

A July 2003 VA treatment record reflects the Veteran's report of experiencing residual pins and needles sensation of his right lower extremity after the excision of the cyst in his right knee (which occurred in 2000).  The treatment provider noted an assessment of right lower extremity allodynia possibly caused by recurrent or new popliteal fossa tumor verses myofascial pain syndrome of the same area.  An August 2003 VA treatment record reflects the Veteran's continued complaint of experiencing right lower extremity discomfort, but that his pain had improved.  An October 2003 VA treatment record notes an assessment of neuropathic pain of the right lower extremity either due to previous surgery or recurrent neuroma.  

The Veteran was afforded a VA general medical examination in December 2003, which reflects the Veteran's report of experiencing right leg pain, wearing a right ankle brace, and using a cane to ambulate.  The examiner noted that x-rays of the Veteran's right ankle revealed degenerative changes, and on physical examination, the Veteran was noted to have bilateral flat feet, intact pedal pulses and ankle reflexes, but diminished touch sensation over the right calf.  No right foot disorder was diagnosed at this time.

An August 2004 VA treatment record reflects the Veteran's report of right leg (calf) pain, but no report of right foot pain, and the treatment provider noted an assessment of neuropathic pain of the right lower extremity either due to previous surgery or recurrent neuroma.  A September 2004 VA podiatry treatment record reflects assessments of bilateral hallux valgus deformities and pes planus.  

The Veteran underwent a VA examination in March 2005 to assess the residual impairments related to his service-connected right knee cyst excision.  The Veteran reported experiencing numerous impairments of his right lower extremity since undergoing the excision of the cyst in his right knee, including muscle spasms of his right calf, loss of sensation over the posterior aspect of his right leg, and ankle instability.  However, after conducting a physical examination of the Veteran's right lower extremity, the examiner concluded that the Veteran's complaints were unrelated to his service-connected Baker's cyst excision residuals.  Notably, the examiner noted that the Veteran was highly noncompliant with the physical examination, and while the Veteran reported near paralysis of his right ankle, the Veteran was able to ambulate well, lift his leg, stand up from his chair, and walk steps prior to the examination.    The Veteran also demonstrated normal sensation of his right leg, including his calf, and the examiner found that the Veteran's complaints were incongruent with residuals of a Baker's cyst excision.

A July 2005 VA treatment record reflects the Veteran's subjective complaint of continued right peroneal nerve weakness with mild foot drop; however, no such impairment was objectively assessed at this time.  VA treatment records from July to December 2005 reflect the Veteran's physical therapy treatment for ankle pain.  An October 2005 VA treatment record reflects an assessment that the Veteran's prior lipoma excisions have all apparently (based on the Veteran's reports) resulted in neurologic impairment; thus, future lipoma excisions were deemed to be ill-advised.  

During his April 2006 RO formal hearing, the Veteran testified that his physical therapist had indicated that his right foot drop was related to his Baker's cyst removal.

The Veteran was afforded a VA examination in October 2008 that included an assessment of his claimed right foot disorder.  During the examination, the Veteran reported experiencing right foot pain since his right knee cyst excision in 2000, which the Veteran indicated was manifested by ankle pain on prolonged use of his right foot.  X-rays of the Veteran's right ankle revealed osteoarthritis, and during the back examination conducted as part of this examination, the Veteran was also diagnosed with radiculopathy of the S1 distribution.  Accordingly, the examiner diagnosed the Veteran with two disabilities resulting in his current right foot complaints, right ankle osteoarthritis and right foot radiculopathy in the S1 distribution.  The examiner specifically noted that there was no evidence of a discreet right foot disorder.  Furthermore, the examiner opined that the Veteran's diagnosed disorder affecting his right foot were not caused by or affected by his right knee cyst excision, as the cyst excision is a superficial surgery and did not involve the knee joint or cartilage.  

Turning first to whether the Veteran may be entitled to service connection for his claimed foot disorder based on a theory of direct service connection, the Board finds that there is no evidence of record to support a theory that the Veteran's claimed right disorder is directly related to service.  The Veteran's service treatment records fail to reflect that the Veteran reported or was treated for a right foot disorder in service, no foot abnormalities were noted on separation from service, and the Veteran denied ever having experienced any foot trouble in March 1991, several months prior to his separation from service.  Moreover, the Veteran reports (and the record reflects) that the Veteran first sought treatment for his right foot complaints many years after service, see Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service), and the Veteran himself does not assert that his right foot disorder is directly related to service.  Accordingly, direct service connection for this disorder is not warranted.

Turning next to the Veteran's claimed theory of entitlement, that his right foot disorder resulted from his service-connected residuals of the removal of a Baker's cyst from his right knee, the Board finds that the evidence, when viewed in its entirety, does not warrant the award of service connection on this basis, as well.  The record reflects the Veteran's reports of experiencing a right foot impairment since his Baker's cyst removal in 2000; however, recent objective assessments of record have failed to support the Veteran's theory.  Rather, recent VA examination reports and treatment records reveal that the Veteran has a right ankle disorder (osteoarthrosis) that results in right foot pain, radiculopathy stemming from a nonservice-connected back disorder that results in right foot pain, and hallux valgus and pes planus of his right foot, which also could presumably result in right foot pain.  Moreover, the 2005 and 2008 VA examiners who examined the Veteran's right foot found that the Veteran's right foot complaints were incongruent with residuals of the excision of a Baker's cyst from his right knee, with the 2008 VA examiner clarifying that the procedure did not involve the joint spaces or cartilage of the Veteran's right knee.  

The Board acknowledges that prior to the 2005 and 2008 VA examinations that included a full assessment of the etiology of the Veteran's reported foot pain, VA treatment records reflected assessments that the Veteran's reported right foot pain was due either to a recurrent cyst or the residuals of his prior cyst removal.  However, after full diagnostic tests were conducted during the Veteran's 2005 and 2008 VA examinations (which revealed the Veteran's right ankle arthritis and radiculopathy), no such clinical assessments were noted.  Thus, the recent clinical assessments of record (based on complete examinations of the Veteran's right foot and made with the benefit of ankle x-rays and nerve conduction studies and therefore the most probative) fail to support a theory that the Veteran's current right foot complaints are related to a service-connected condition.

The Board further acknowledges that the Veteran is competent to report experiencing a right foot impairment since his surgical excision of his right knee Baker's cyst in 2000.  See Layno, 6 Vet. App. at 469-71.   However, the Veteran's credibility to report his symptoms is diminished in light of the 2005 VA examiner's assessment that the Veteran was exaggerating his symptoms, as he was uncooperative with the physical examination and reported near paralysis of his right ankle, although demonstrating little ankle impairment when not being examined.  Moreover, the Veteran is not competent, as a lay person, to relate his right foot complaints to a particular medical etiology, see Jandreau, 492 F. 3d 1372, and as outlined above, recent clinical assessments of record fail relate his right foot impairments to a service-connected condition.

In sum, given the lack of evidence linking the Veteran's right foot disorder directly to service and the recent clinical assessments of record that fail to link the Veteran's right foot disorder to his service-connected residuals of an excision of his right knee Baker's cyst, a basis for granting service connection for a right foot disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

A compensable rating for service-connected post-operative residuals of surgical removal of a cyst at T-12 is denied.

Service connection for a right foot disorder, claimed as right foot drop secondary to service-connected post-operative residuals of surgical removal of a Baker's cyst of the right knee, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


